Exhibit 10.1

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (this “Agreement”), dated as of the last
date set forth on the signature page hereof but effective as of the Effective
Date defined in Section 3 below, is hereby made and entered into by and between
KushCo Holdings, Inc. (the “Company”) and Jim McCormick (“Executive”).

 

RECITALS

 

A.      Executive was employed by the Company and last held the position of
Chief Operating Officer;

 

B.       Executive was an at-will employee at all times and his employment with
the Company will end on February 28, 2019 (the “Termination Date”);

 

C.       Executive’s last day worked for the Company will be February 20, 2019
(the “Last Day Worked”), and Executive will have no work duties for the Company
after the Last Day Worked through his Termination Date;

 

D.       Executive acknowledges the receipt of all wages, salary, bonuses,
benefits, expense reimbursement or any other monies owed by the Company to
Executive. Aside from the Severance Payments and Accrued Benefits described
below, Executive acknowledges that Executive is not entitled to any additional
future compensation from the Company;

 

E.       Executive acknowledges and agrees that he has not earned and is not
entitled to any portion of any applicable 2019 bonus;

 

F.       Executive was awarded stock options pursuant to the Company’s 2016
Stock Incentive Plan (the “Plan”) on each of August 1, 2017 covering 600,000
shares of the Company’s common stock, November 14, 2017 covering 200,000 shares
of the Company’s common stock, and April 5, 2018 covering 500,000 shares of the
Company’s common stock (collectively, the “Options”) and such Options are
currently outstanding pursuant to their original terms and conditions; and

 

G.       The Company has offered, and Executive has accepted, the Severance
Payments as described below in exchange for a waiver and release of all claims
and other provisions in this Agreement. This Agreement is therefore entered into
by the Company and Executive to document the parties’ agreement regarding the
terms of Executive’s separation from the Company.

 

NOW, THEREFORE, IN RELIANCE OF THE ABOVE RECITALS AND IN CONSIDERATION of the
promises, covenants and agreements herein contained, the parties agree as
follows:

 



 1 of 11 

 

 

1.       General Release. In consideration of the Company’s payment to Executive
of the Severance Payments as described in Section 2 the sufficiency for which is
hereby acknowledged, Executive on Executive’s own behalf and on behalf of
Executive’s dependents, heirs, successors and assigns, hereby releases and
covenants not to sue the Company, or its subsidiaries, parents or affiliated
entities (including but not limited to: KIM International Corporation, Kush
Supply Co., LLC, KCH Energy, LLC, The Hybrid Creative LLC, Koleto LLC, Celeritas
Industries, Inc. and KCH Distribution, Inc. (Canada)) or their respective past,
present or future directors, officers, members, managers, owners, shareholders,
partners, trustees, supervisors, employees, attorneys, consultants, receivers,
insurers, and agents, and all persons acting by, through, under or in concert
with any of them, and each of their respective heirs, predecessors, successors,
and assigns (hereinafter collectively “Releasees”) from and for all rights,
claims, liabilities, actions and suits of all kinds and descriptions that
Executive may have against any or all Releasees arising on or prior to the date
Executive signs this Agreement or arising out of Executive’s employment with the
Company or the termination thereof (“Claim” or “Claims”), including, but not
limited to, any claim for wages, bonus, incentive compensation, commissions,
accrued vacation pay, sick leave, holiday pay, meal/rest periods, severance pay,
overtime, penalties, any wage and/or hour violation, breach of contract, breach
of quasi contract, breach of implied contract, entitlement under any leave laws,
health or medical insurance, pension or retirement benefits, or any other
employment benefits, any claim for employment discrimination, whether on the
basis of race, age, sex, national origin, religion, sexual orientation, marital
status, veterans status, disability, union membership, or any other protected
basis, retaliation or harassment of any kind, wrongful termination, slander,
defamation, invasion of privacy, or emotional distress. Without limiting the
generality of the foregoing, Executive acknowledges and agrees that among the
claims released are those arising under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, the Equal Pay Act, the Americans with
Disabilities Act, the Employee Retirement and Income Security Act, the Worker
Adjustment and Retraining Notification Act, the Older Workers Benefit Protection
Act, the Family and Medical Leave Act, the Genetic Information
Non-Discrimination Act, the Lilly Ledbetter Fair Pay Act of 2009, the Fair
Credit Reporting Act, the False Claims Act, the Sarbanes-Oxley Act, the
Uniformed Services Employment and Reemployment Rights Act, the Occupational and
Safety Health Act, the California Fair Employment and Housing Act, the
California Labor Code, the California Constitution, the California Family Rights
Act, the California Business and Professions Code, the Texas Labor Code,
including the Texas Payday Act, Chapters 21 and 451 of the Texas Labor Code, or
any other claim based upon any federal, state, or local law or any alleged
wrongful conduct or injury arising out of or in any way connected with any acts
or omissions occurring on or prior to the date Executive signs this Agreement.

 

This general release and waiver of claims however excludes, and the Executive
does not waive, release, or discharge: (A) any right to file an administrative
charge or complaint with the Equal Employment Opportunity Commission, the
California Department of Fair Employment and Housing, the Texas Workforce
Commission, the Occupational Safety and Health Administration, and the
Securities and Exchange Commission (“SEC”) or other similar federal or state
administrative agencies, although the Executive waives any right to monetary
relief related to such a charge or administrative complaint; provided, however,
that nothing herein shall be construed to waive or limit Executive’s ability to
receive any bounty or award for information provided to the SEC concerning
suspected violations of law; (B) claims which cannot be waived by law; and (C)
any rights to vested benefits, such as pension or retirement benefits, the
rights to which are governed by the terms of the applicable plan documents and
award agreements.

 

2.       Severance and Acknowledgment. Upon Executive’s execution of this
Agreement and the return of all Company property referenced in Section 9 below,
subject to Executive’s compliance with all of the terms of this Agreement, and
further provided that Executive signs and does not revoke this Agreement
pursuant to Section 3 below, in consideration of the promises made herein,
Executive shall receive the following severance benefit(s) (the “Severance
Payments”) within 30 days following the Effective Date, as defined below:

 

 2 of 11 

 

 

a.       Six (6) months of the Executive’s current base salary equal to One
Hundred Twenty-Five Thousand Dollars ($125,000.00) (less appropriate taxes and
withholdings as authorized by law), payable in a lump sum; and

 

b.       An additional lump sum cash payment equal to $6,791.82 (less
appropriate taxes and withholdings as authorized by law), which is intended to
represent approximately six (6) months of what is charged to COBRA qualified
beneficiaries for the same medical coverage options elected by Executive
immediately prior to his Termination Date. For the avoidance of doubt, if
Executive is eligible to elect, and timely elects COBRA, Executive is
responsible for paying his COBRA premiums, on an after tax basis (and Executive
may, if he so chooses, use these Severance Payments amounts to pay for such
COBRA coverage).

 

Executive shall also be paid all earned and unpaid base wages and any accrued
but unused vacation/PTO if any, through the Termination Date (“Accrued
Benefits”). Executive understands that Executive is entitled to Executive’s
Accrued Benefits regardless of whether Executive signs this Agreement.

 

Executive affirms and warrants that Executive has reported all hours worked and
appropriately received all compensation, wages, overtime pay (if applicable),
expense reimbursements, bonuses, commissions, incentive compensation, vacation
pay/PTO, sick pay, meal and rest breaks, benefits and other payments to which
Executive was entitled (hereinafter “Monies”), including, but not limited to,
those under the Fair Labor Standards Act and any other federal, state, or local
wage and hour law, regulation or ordinance. Except for the Severance Payments
and Accrued Benefits set forth herein in this Section 2, Executive expressly
acknowledges and agrees that the Company does not now owe and will not in the
future owe Executive any additional Monies of any kind whatsoever. Executive
further affirms and warrants that Executive has appropriately received any leave
(paid and unpaid) to which Executive was entitled, including, but not limited
to, leave under the Family and Medical Leave Act and any other federal, state,
or local leave or disability accommodation law, regulation or ordinance.
Executive further acknowledges and agrees that Executive shall not be entitled
to and shall not seek any other benefits or Monies from the Company.

 

3.       ADEA/OWBPA. The general release contained herein specifically includes
a waiver and release of all claims which Executive has or may have under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Sections 621, et seq.
(“ADEA”), based on Executive’s employment, the separation from that employment,
or any event, transaction, occurrence, act or omission occurring on or before
the date on which Executive executes this Agreement. To satisfy the requirements
of the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C. section
626(f), the parties agree as follows:

 

a.       Executive acknowledges that Executive has read and understands the
terms of this Agreement.

 

b.       Executive acknowledges that Executive has been advised to consult with
an attorney, if desired, concerning this Agreement and has received all advice
Executive deems necessary concerning this Agreement.

 

c.       Executive acknowledges that Executive has twenty-one (21) days after
Executive receives this Agreement to decide whether or not to sign this
Agreement. Should Executive execute this Agreement in fewer than twenty-one (21)
days, Executive does so with the express understanding that Executive has been
given and declined the opportunity to consider the Agreement for a full
twenty-one (21) days.

 



 3 of 11 

 

 

d.       Executive acknowledges that Executive has seven (7) days after
delivering to the Company an original of this Agreement signed by Executive to
revoke this Agreement. Revocation may be made by delivering a written notice of
revocation to:

 

Megan Sumpf

 

KushCo Holdings, Inc.

 

11598 Monarch Street

 

Garden Grove, CA 92841

 

This Agreement shall not become effective or enforceable until the revocation
period has expired, which date of expiration shall be the “Effective Date” of
this Agreement. In the event there is a dispute as to whether appropriate notice
was timely received, all payments due under this Agreement will be stayed until
that dispute is resolved, and it is determined that the notice was not timely
received such that the Agreement was not revoked.

 

e.       The release contained herein does not waive any rights or claims that
Executive may have under the ADEA which may arise after the date Executive signs
this Agreement. Executive hereby acknowledges and agrees that Executive has read
this Agreement in its entirety and understands all of its terms and that
Executive is knowingly and voluntarily waiving and releasing Executive’s rights
and claims only in exchange for consideration (something of value) in addition
to anything of value to which Executive is already entitled. The Company and
Executive agree that any changes made to the Agreement, whether material or
immaterial, do not restart the running of the twenty-one (21) day period
described above

 

4.       Civil Code Section 1542. It is understood and agreed that this is a
full, complete and final general release of any and all claims described as
aforesaid, and that Executive agrees that it shall apply to all unknown,
unanticipated, unsuspected and undisclosed claims, demands, liabilities, actions
or causes of action, in law, equity or otherwise, as well as those which are now
known, anticipated, suspected or disclosed. This release includes a release
under § 1542 of the Civil Code of the State of California. Section 1542 reads as
follows:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

Executive hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release granted in this Agreement.

 

5.       No Pending Claims. Executive acknowledges and agrees that Executive has
no pending lawsuit, administrative charge, or complaint against the Company or
any of the other Releasees, in any court or with any governmental agency.
Executive also agrees that, to the extent permitted by law and subject to the
provisions in Sections 2 and 17, Executive will not allow any lawsuit,
administrative charge, or complaint to be pursued on Executive’s behalf.
Executive further agrees that Executive will not participate, cooperate, or
assist in any litigation against the Releasees in any manner, to the extent
permitted by law and subject to the provisions in Sections 2 and 17. If lawfully
subpoenaed by a court of this jurisdiction, Executive agrees to provide the
Company written notice of such a subpoena within five days of receipt.

 



 4 of 11 

 

 

6.       Confidential Information. Executive acknowledges that Executive has
acquired information, in the course of Executive’s employment with the Company,
regarding the Releasees, which constitutes Confidential Information (as defined
below), and which is and remains the exclusive property of the Releasees.
Executive acknowledges that this Confidential Information could be used to the
detriment of the Releasees. Therefore, Executive agrees that, subject to the
exceptions stated in Section 17, and except as required by law, Executive shall
not divulge to any other person, firm, corporation or legal entity, any
Confidential Information or trade secret of any Releasee. The term “Confidential
Information” as used herein, means all information or material not generally
known by the public which: (a) gives any Releasee some competitive business
advantage or the opportunity of obtaining such advantage or the disclosure of
which could be detrimental to the interests of any Releasee; and (b) is owned by
any Releasee or in which any Releasee has an interest; and (c) is either marked
“Confidential Information,” “Proprietary Information” or with other similar
marking, is known by Executive to be considered confidential and proprietary by
any Releasee, or from all the relevant circumstances should reasonably be
assumed by Executive to be confidential and proprietary to any Releasee.
Confidential Information includes, but is not limited to, the following types of
information and other information of a similar nature (whether or not reduced to
writing): trade secrets, inventions, drawings, file data, documentation,
diagrams, specifications, know how, processes, formulas, models, flow charts,
products in various stages of development, source codes, object codes, research
and development procedures, research or development and test results, marketing
techniques and materials, marketing and development plans, price lists, tax
information (including, without limitation, tax strategies, tax planning, tax
structuring and tax returns), Company strategies, Company structuring,
inter-Company relations and agreements, pricing policies, billing practices,
business plans, information and lists relating to potential or actual clients,
customers’ identities, characteristics and agreements, insurance information,
risk management information, human resources and personnel information,
financial information and projections, legal department information, audit
information, trust information, income information and employee files.
Confidential Information also includes any confidential, non-public information
described above which any Releasee obtains from another party and treats as
proprietary or designates as Confidential Information, whether or not owned or
developed by such Releasee. Executive acknowledges that, notwithstanding this
Agreement, Executive shall continue to be bound by the covenants and other
provisions of the Employee Non-Disclosure and Invention Assignment Agreement
which Executive entered into during Executive’s employment with the Company.

 

7.       Confidentiality. The terms of the Agreement shall be confidential,
subject to the exceptions stated in Section 17. Accordingly, Executive agrees to
not make any public statement about, not disclose to any third party, the fact
of, or contents or terms of this Agreement, unless necessary to implement or
enforce its terms, or to seek tax or legal advice regarding this Agreement.
Executive will not disclose information about this Agreement to Executive’s
spouse or Executive’s financial, tax and legal advisors, until they have first
been advised of this confidentiality provision. Specifically, Executive will not
disclose any information about this Agreement, or the Severance Payments made
pursuant to this Agreement, to any current or former employee of the Company. In
the event that Executive’s attorney, financial or tax advisor, or spouse engages
in conduct that would breach this section, such conduct shall constitute a
breach of this section just as if Executive had engaged in such conduct.
Executive understands and agrees that any disclosures in violation of this
section shall constitute and be treated as a material breach of this Agreement.

 



 5 of 11 

 

 

8.       Additional Benefit. Executive represents and agrees that the Company’s
payment of the Severance Payments described above is not required by any
agreement or by any of the Company’s policies or procedures or by any act or
omission by the Company or any Releasee, or any of them. Executive understands
that the Severance Payments are an additional benefit for which Executive is not
eligible unless Executive elects to sign this Agreement.

 

9.       Return of Company Property. Executive represents and warrants that
Executive will return to the Company any and all of the Company’s equipment,
cellular telephone, iPhone/blackberry, tablets, laptop computers, hand-held
electronic devices, files, documents, and other materials which were given to
Executive by the Company for Executive’s use during Executive’s employment or
which are otherwise in Executive’s possession, custody or control on the
Termination Date, including, without limitation, all corporate credit cards,
employee identification badges, and all building keys and access cards, in each
case, in the same condition as such materials were in when given to Executive by
the Company (normal wear and tear excepted). Executive will also provide the
Company with the location of any security information which Executive used in
connection with Executive’s employment. Executive also agrees to promptly return
any subsequently discovered Company property. After Executive returns his
Company laptop, the Company will wipe and/or remove any Company information from
it and give back it to Executive for his personal use.

 

10.       No Disparagement; Social Media. To the fullest extent permitted by
law, and subject to the exceptions stated in Section 17, Executive agrees that,
from and after the date Executive signs this Agreement, Executive will not
disparage or publish or disseminate information, whether oral or written (which
includes, but is not limited to, statements made directly, indirectly or through
any third person on or through any online, social media, electronic, digital or
other media), that is derogatory in any manner to any Releasee or its business
or his/her personal reputation, whether such information was acquired before,
during or after Executive’s employment with the Company. In addition, on the
Termination Date, Executive agrees to update his profile on social media
websites (such as LinkedIn) to reflect that Executive is no longer an employee
of the Company.

 

11.       Confirmation. Subject to the exceptions stated in Section 17,
Executive represents and warrants that Executive is not aware, to the best of
Executive’s knowledge, of any conduct on Executive’s part or on the part of
another Company employee that violated the law or otherwise exposed the Company
to any liability, whether criminal or civil, whether to any government,
individual or other entity, and that Executive is not aware of any material
violations by the Company and/or its employees, officers, directors and agents
of any statute, regulation or other rules that have not been addressed by
Company through appropriate compliance and/or corrective action. Further,
Executive represents and warrants that Executive has not suffered any sexual
harassment or sexual abuse in connection with Executive’s employment by the
Company, or by any officer, manager, employee, agent, customer or supplier of
the Company; that Executive is not currently aware of any facts or circumstances
that would give rise to a sexual harassment or sexual abuse claim against the
Company and/or any of the Releasees; and that this Agreement and the Severance
Payments are not a settlement or payment related to a sexual harassment or
sexual abuse claim.

 



 6 of 11 

 

 

12.       Reference. Executive agrees that any request for a reference from a
prospective employer shall be directed to the Company’s Human Resources
Department. The Company agrees that in response to any inquiry from a
prospective employer, the Company shall make no comment other than to confirm
dates of employment and last position held. The Company may provide, at its sole
discretion, a recommendation upon written request by Executive.

 

13.       Cooperation. In the event that the Company or any of its affiliates
becomes involved in any civil or criminal litigation, administrative proceeding
or governmental investigation, Executive shall, upon request, provide reasonable
cooperation and assistance to the Company, including without limitation,
furnishing relevant information, attending meetings and providing statements and
testimony. The Company will reimburse Executive for all reasonable and necessary
expenses Executive incurs in complying with this Section 13. If necessary for
any employer of Executive, the Company will provide Executive with a proper
subpoena in order to obtain Executive’s reasonable cooperation with and
assistance to the Company.

 

14.       No Admission. Executive acknowledges that neither this Agreement nor
anything contained herein shall be admissible in any proceeding as evidence of
or an admission by the Company of any wrongdoing or violation of its policies
and procedures, or of any law or regulation. Notwithstanding the foregoing, this
Agreement may be introduced into a proceeding solely for the purpose of
enforcing this Agreement.

 

15.       Dispute Resolution. Any disagreement, controversy, claim, action,
proceeding or dispute between Executive and any Releasee, brought to interpret
or enforce the provisions of this Agreement, shall be resolved by way of final
binding arbitration. The parties will exercise their best efforts to mutually
agree upon the selection of an arbitrator. If no such agreement can be reached,
then a third-party provider will be contacted for the purpose of securing an
arbitrator. The arbitrator selected shall be a retired judge or attorney with
substantial experience in the subject matter of the dispute. The prevailing
party or parties shall recover his, her or its reasonable attorneys’ fees and
costs.

 

16.       Unemployment and Disability. The releases set forth in Sections 1 and
3 do not include any claims for state or federal unemployment or disability
compensation to which Executive may be entitled under the law or Executive’s
rights to continuation coverage under the Company’s group health plan which, if
applicable, will be offered in accordance with the provisions of COBRA or other
applicable law.

 

17.       No Prohibition. Executive is hereby advised, and by Executive’s
signature below, Executive acknowledges that, nothing in this Agreement or in
any agreement between Executive and the Company prohibits or limits Executive
(or Executive’s attorney) from initiating communications directly with,
responding to any inquiry from, volunteering information to, or providing
testimony before, the Securities and Exchange Commission, the Department of
Justice, the Financial Industry Regulatory Authority Inc., or any other
self-regulatory Company, governmental, law enforcement, or regulatory authority,
regarding this Agreement and its underlying facts and circumstances, or any
reporting of, investigation into, or proceeding regarding suspected violations
of law, and that Executive is not required to advise or seek permission from the
Company before engaging in any such activity. Executive further recognizes that,
in connection with any such activity, Executive must inform such authority of
the confidential nature of any confidential information that Executive provides,
provided, further, that Executive is not permitted to reveal any information
that is protected by the attorney-client privilege or attorney-work product
protection or any other privilege belonging to the Company. Furthermore, nothing
contained in this Agreement is intended to prohibit or restrict Executive in any
way from making any disclosure of information required by law. Additionally,
Executive understands and acknowledges that Executive is hereby notified that,
under the Defend Trade Secrets Act (specifically, 18 USC §1833), Executive
cannot be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law. Executive also understands that
Executive may not be held so liable for disclosures made in a complaint or other
document filed in a lawsuit or other proceeding, if that filing is made under
seal.

 



 7 of 11 

 

 

18.       Choice of Law. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of California, without
regard to its conflicts of law provisions.

 

19.       No Assignment. Executive represents and agrees that Executive has not
heretofore assigned or transferred, or purported to have assigned or
transferred, to any person whomsoever, any Claim or portion thereof or interest
therein, and Executive agrees to indemnify, defend and hold harmless each and
all of the Releasees against any and all Claims based on, arising out of, or in
connection with any such transfer or assignment, or purported transfer or
assignment, of any Claims or any portion thereof or interest therein.

 

20.       Binding. This Agreement shall be binding upon Executive and
Executive’s heirs, representatives, executors, administrators, successors and
assigns, and shall inure to the benefit of each and all of the Releasees, and to
their heirs, representatives, executors, administrators, successors and assigns.

 

21.       Severability. Should any part, term or provision of this Agreement,
with the exception of the releases embodied in Sections 1 and 3, be declared or
determined by any Court or other tribunal of appropriate jurisdiction to be
invalid or unenforceable, any such invalid or unenforceable part, term or
provision shall be deemed stricken and severed from this Agreement and any and
all of the other terms of the Agreement shall remain in full force and effect to
the fullest extent permitted by law. The releases embodied in Sections 1 and 3
are the essence of this Agreement and should Sections 1 or 3 be deemed invalid
or unenforceable, this Agreement may be declared null and void by the Company
and any consideration received under this Agreement shall be returned to the
Company.

 

22.       Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding between the parties and supersedes all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof. The Company has made no promises to
Executive other than those contained in this Agreement. This Agreement may not
be modified, or any provision waived, except by a signed written agreement of
the affected parties. Notwithstanding the foregoing, the continuing obligations
contained in any confidential information and/or privacy agreement, shall remain
in full force and effect whether or not Executive executes this Agreement.

 

23.       No Presumption against Drafter. Executive agrees that this Agreement
has been negotiated and that no provision contained herein shall be interpreted
against any party because that party drafted the provision.

 

24.       No Reemployment. Executive understands and agrees that Executive’s
employment with the Company has terminated, that Executive will not be
reemployed by the Company or any parent, subsidiary, or sister of the Company or
any entity that is owned or operated by the Company or any of its parent,
subsidiary or sister companies, and that Executive will not apply for or
otherwise seek employment with such entities, at any time. Executive understands
and agrees that this provision is not evidence of retaliation, but is a material
term of this Agreement.

 



 8 of 11 

 

 

25.       Acknowledgment. Executive acknowledges and affirms that Executive has
no known workplace injuries or occupational diseases for which Executive has not
already filed a claim.

 

26.       Breach of Post-Termination Obligations. If the Executive breaches any
terms of this Agreement or the post-termination obligations referenced in it, to
the extent authorized by California law, the Executive will be responsible for
payment of all reasonable attorneys' fees and costs that the Company incurred in
the course of enforcing the terms of the Agreement, including demonstrating the
existence of a breach and any other contract enforcement efforts, provided,
however, that this provision shall not apply to any action by Executive
challenging the validity of this Agreement pursuant to the Older Workers Benefit
Protection Act.

 

27.       Signatories’ Authority. Each of the individuals signing this Agreement
represents and warrants to the others that he or she has the right, power and
authority to sign this Agreement on his or her behalf, or on behalf of the
Company or other business entity for which he or she has signed, as the case may
be, and to sign all other documents and perform all other acts as may be
necessary in relation to this Agreement.

 

28.       Capacity. Executive represents and warrants that in negotiating and
executing this Agreement, Executive is not, and has not been, under the
influence of any drugs, medications or other substances which might in any way
impair Executive’s judgment or ability to understand the terms of this
Agreement.

 

29.       Further Documents and Acts. Each of the parties will cooperate in good
faith with each other, and execute and deliver such further documents and
perform such other acts as may be reasonably necessary or appropriate to
consummate and carry into effect the transactions contemplated by this
Agreement.

 

30.       No Reliance. Executive represents and acknowledges that in executing
this Agreement Executive does not rely upon, and has not relied upon, any
representation or statement not set forth herein made by any Releasee or by
their agents, representatives, or attorneys with regard to the subject matter,
basis or effect of this Agreement or otherwise.

 

31.       Interpretation. The language in all parts of this Agreement will be in
all cases construed simply according to its fair meaning and not strictly for or
against any party. Whenever the context requires, all words used in the singular
will be construed to have been used in the plural, and vice versa, and each
gender will include any other gender. The captions of the paragraphs of this
Agreement are for the convenience only and will not affect the construction or
interpretation of any of the provisions herein.

 



 9 of 11 

 

 

32.       Section 409A. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute, shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a "separation from service" under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, neither the time nor schedule of any payment under
this Agreement may be accelerated or subject to further deferral except as
permitted by Section 409A and the applicable regulations. Executive does not
have any right to make any election regarding the time or form of any payment
due under this Agreement. If the Severance Benefits described in Section 2 are
subject to Section 409A, and if Executive is a “specified employee” as defined
in Treasury Regulation Section 1.409A-1(i)(1) on the date of Executive’s
termination of employment, such payments shall not begin until the first day of
the seventh month following Executive’s “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h) (applying the default rules of Treasury
Regulation Section 1.409A-1(h)).

 

33.       Costs. Each of the parties to this Agreement will pay his, her, or its
own costs and expenses, if any, relative to the negotiation and preparation of
this Agreement.

 

34.       Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one original Agreement, and
it may be executed by a signature transmitted via facsimile or email
transmission.

 

35.       Certification. Executive certifies that Executive has received any
advice of counsel Executive deems necessary regarding this Agreement and has
read and understands all of this Agreement and freely, voluntarily and knowingly
entered into this Agreement, having full knowledge and understanding of its
contents, its effect, and the rights Executive may be waiving.

 

36.       Deadline. Executive has until 5:00 p.m. on March 11, 2019 to sign and
return this Agreement to:

 

Megan Sumpf

 

KushCo Holdings, Inc.

 

11598 Monarch Street

 

Garden Grove, CA 92841

 

megan.sumpf@kushco.com

 

If the signed Agreement is not returned by that date, the offer is rescinded.

 

37.       Treatment of Options. For the avoidance of doubt, nothing in this
Agreement is intended to alter, modify, or amend the terms and conditions of the
Options, which means that the Options shall continue to be governed by the terms
and conditions of the Plan and the applicable Grant Notice and Option Agreement,
including, without limitation, that the Executive may, within 60 days following
the Termination Date, exercise the Options (to the extent vested) by net
exercise if the Company has established procedures for net exercise
transactions.

 



 10 of 11 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date written below.

 

PLEASE READ CAREFULLY. THIS SEVERANCE AGREEMENT AND RELEASE INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.

 

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
Agreement INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR
MIGHT HAVE AGAINST RELEASEES.

 

By signing this Agreement before the 21-day period described above in Section
3(C). expires, Executive waives Executive’s right under the ADEA to twenty-one
(21) days to consider the terms of this Agreement. In any case, however,
Executive retains the right to revoke this Agreement within seven (7) days, as
described above in Section 3(D).

 



 



Kushco holdings, inc.

                  /s/ Jim McCormick   By: /s/ Chris Tedford   Jim McCormick  
Name: Chris Tedford       Its:       CFO           DATE:  2/21/19  
DATE:  2/22/19  

 

 11 of 11 

